Case: 12-16045   Date Filed: 08/21/2013   Page: 1 of 7


                                                       [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-16045
                       Non-Argument Calendar
                     ________________________

             D.C. Docket No. 1:11-cr-00411-WSD-RGV-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                 versus

CLIFFORD DEANGELO JACKSON,

                                                        Defendant-Appellant.


                     ________________________

                           No. 12-16046
                       Non-Argument Calendar
                     ________________________

             D.C. Docket No. 1:11-cr-00252-WSD-RGV-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                 versus
              Case: 12-16045    Date Filed: 08/21/2013   Page: 2 of 7


CLIFFORD DEANGELO JACKSON,

                                                              Defendant-Appellant.

                           ________________________

                   Appeals from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                 (August 21, 2013)

Before TJOFLAT, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      Clifford Deangelo Jackson appeals his convictions and 194-month total

sentence in this consolidated appeal. Jackson pled guilty to one count of aiding

and abetting an attempted armed bank robbery, in violation of 18 U.S.C.

§§ 2113(a), (d), and 2 (Bank Count 1), and one count of aiding and abetting the

discharge of a firearm during a crime of violence, in violation of 18 U.S.C.

§§ 924(c)(1)(A)(iii), and 2 (Bank Count 2). A jury then convicted Jackson on one

count of conspiracy to commit a Hobbs Act robbery at Weeyums Philly Style

restaurant (Weeyums), in violation of 18 U.S.C. § 1951(a) (Weeyums Count 1),

and one count of aiding and abetting a Hobbs Act robbery at Weeyums, in

violation of 18 U.S.C. §§ 1951(a), and 2 (Weeyums Count 2). The district court

sentenced Jackson to concurrent 74-month sentences for Bank Count 1 and




                                         2
                Case: 12-16045       Date Filed: 08/21/2013      Page: 3 of 7


Weeyums Counts 1 and 2, followed by a consecutive mandatory minimum 10-year

sentence for Bank Count 2.

       With respect to the Weeyums Counts, Jackson asserts the district court erred

in instructing the jury that a minimal effect on interstate commerce was sufficient

to convict him. He contends even under a de minimis standard, the Government

failed to present sufficient evidence that the robbery had an effect on interstate

commerce such that it supported his convictions. As to Bank Count 2, Jackson

asserts the district court erred in sentencing him to a ten-year mandatory minimum

sentence because he is not accountable for his codefendant’s accidental discharge

of a firearm after they left the bank.1 After review, we affirm Jackson’s

convictions and sentences.

Interstate commerce

       We review the sufficiency of the evidence of a Hobbs Act violation de novo.

United States v. Dean (Dean I), 517 F.3d 1224, 1227 (11th Cir. 2008), aff’d in

part, 556 U.S. 568 (2009). “[W]e consider the evidence in the light most favorable

to the Government, drawing all reasonable inferences and credibility choices in the

Government’s favor.” United States v. Friske, 640 F.3d 1288, 1290-91 (11th Cir.

2011) (quotations omitted). We will not overturn a jury’s verdict “if any
       1
         After briefing concluded, Jackson filed supplemental authority citing to the Supreme
Court’s recent decision in Alleyne v. United States, 133 S. Ct. 2151 (2013), without further
explanation of how the case applied to his appeal. We deem arguments not fully articulated on
appeal as abandoned. United States v. Capers, 708 F.3d 1286, 1296 (11th Cir. 2013).
Accordingly, we do not address Jackson’s citation to Alleyne.
                                               3
              Case: 12-16045     Date Filed: 08/21/2013      Page: 4 of 7


reasonable construction of the evidence would have allowed the jury to find the

defendant guilty beyond a reasonable doubt.” Id. at 1291 (quotation omitted).

      The Hobbs Act prohibits robbery and conspiracies to commit robbery that

“in any way or degree obstruct[], delay[], or affect[] commerce or the movement of

any article or commodity in commerce.” 18 U.S.C. § 1951(a). To prove a Hobbs

Act conspiracy, “the government need only prove a robbery and effect on

commerce.” Dean I, 517 F.3d at 1227-28. As to the interstate commerce element,

“the government is only required to establish a minimal effect on interstate

commerce. Id. at 1228 (quotations omitted). “[A] ‘mere depletion of assets’ is

sufficient proof of an effect on interstate commerce.” Id.

      Jackson does not challenge the sufficiency of the evidence as to the robbery

element of his Weeyums convictions; thus, the parties’ arguments are limited to the

interstate commerce element. Jackson’s contention the Government failed to

present sufficient evidence of an effect on interstate commerce is without merit.

The Government presented evidence that Jackson’s codefendant took $500-600

from the cash register at Weeyums, and we have held that “a mere depletion of

assets” is sufficient evidence of an effect on interstate commerce. See Dean I, 517

F.3d at 1228. Even if such a depletion of the restaurant’s assets were not

sufficient, however, the Government also presented evidence that Weeyums had

interstate customers, ordered supplies from other states, banked with a national


                                         4
               Case: 12-16045     Date Filed: 08/21/2013    Page: 5 of 7


bank, and closed for at least three days as a result of the robbery. Thus, it

presented evidence of, at the least, a minimal effect on interstate commerce

sufficient to support Jackson’s convictions for conspiracy to commit, and aiding

and abetting the commission of, a Hobbs Act robbery. See id.

      We also “review de novo a challenge to the district court’s jury instructions.”

United States v. Williams, 526 F.3d 1312, 1320 (11th Cir. 2008). The district court

has “broad discretion in formulating jury instructions provided that the charge as a

whole accurately reflects the law and the facts,” and we will only reverse a

conviction based on a jury instruction if “the issues of law were presented

inaccurately, or the charge improperly guided the jury in such a substantial way as

to violate due process.” Id. (quotations omitted).

      As to Jackson’s assertion the district court’s jury instruction was erroneous,

the district court did not err by instructing the jury that a minimal effect on

interstate commerce was sufficient, because that charge accurately reflects the law.

See id.; see also Dean I, 517 F.3d at 1228. Accordingly, we affirm Jackson’s

convictions for conspiracy to commit, and aiding and abetting the commission of, a

Hobbs Act Robbery.




                                           5
              Case: 12-16045      Date Filed: 08/21/2013   Page: 6 of 7


Accidental discharge of firearm

      We review “[t]he district court’s legal interpretation of statutes and

Sentencing Guidelines . . . de novo.” United States v. Carillo-Ayala, 713 F.3d 82,

87 (11th Cir. 2013). Section 924(c) states, in relevant part, that:

      [A]ny person who, during and in relation to any crime of violence . . .
      uses or carries a firearm . . . shall, in addition to the punishment
      provided for such crime of violence . . .--

             ....

            (ii) if the firearm is brandished, be sentenced to a term of
      imprisonment of not less than 7 years; and

            (iii) if the firearm is discharged, be sentenced to a term of
      imprisonment of not less than 10 years.

18 U.S.C. § 924(c)(1)(A)(ii)-(iii). The Supreme Court has held a defendant’s

accidental discharge of a firearm is punishable by the ten-year mandatory

minimum set forth in § 924(c)(1)(A)(iii). Dean v. United States (Dean II), 556

U.S. 568, 577 (2009).

      Section 2 of Title 18 provides that “[w]hoever . . . aids, abets, counsels,

commands, induces or procures [the commission of an offense against the United

States] is punishable as a principal.” 18 U.S.C. § 2(a). “Under § 2, the acts of the

principal become those of the aider and abettor as a matter of law.” United States

v. Williams, 334 F.3d 1228, 1232 (11th Cir. 2003). Thus, a defendant who aided




                                           6
              Case: 12-16045     Date Filed: 08/21/2013   Page: 7 of 7


and abetted a § 924(c) offense “is accountable for the entirety of the conduct”

relating to the § 924(c) offense. Id. at 1233.

      The district court did not err in applying the ten-year mandatory minimum

under 18 U.S.C. § 924(c)(1)(A)(iii) to Jackson. A defendant’s accidental discharge

of a firearm is punishable by the ten-year mandatory minimum sentence. Dean II,

556 U.S. at 577. The indictment charged Jackson with violating

§§ 924(c)(1)(A)(iii) and 2 by aiding and abetting his codefendants in knowingly

using and carrying firearms during and in relation to a crime of violence. At

Jackson’s change-of-plea hearing, he agreed with the Government’s description of

the attempted bank robbery and admitted that a firearm was discharged from the

vehicle in which he and his codefendants escaped from the bank. The criminal

judgment indicates that Jackson was adjudged guilty of violating

§§ 924(c)(1)(A)(iii) and 2. On appeal, Jackson does not contest that his

codefendant discharged his firearm. Moreover, an accidental discharge of a

firearm is a reasonably foreseeable result of bringing a gun to an attempted bank

robbery. Accordingly, under § 2, Jackson is accountable for his codefendant’s

accidental discharge of the firearm and he is punishable by the ten-year mandatory

minimum sentence. See 18 U.S.C. § 2; Williams, 334 F.3d at 1232-33. Thus, we

affirm Jackson’s sentences.

      AFFIRMED.


                                          7